— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 13, 1978, convicting him of robbery in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s *925assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel is relieved (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J.P., Titone, Gibbons and Cohalan, JJ., concur.